IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

SARAH GRAYCE NORRIS
ACUNA and JAVIER ACUNA,
Individually and As next friends and
Guardians Ad Litem to

JULIA GRAYCE ACUNA,

An Infant Deceased,

Plaintiffs,

v. C.A. NO.: N17C-09-224 AML
JANICE E. TILDGN-BURTON,
M.D., Individually;

JANICE TILDON-BURTON,

M.D., P.A., a Delaware Corporation;
And CHRISTIANA CARE HEALTH
SERVICES, INC., a Delaware
Corporation,

JURY TRIAL OF 12 DEMANDED

\./\./\./\/\./\./\/\./\/\/\./\./\/\/\./V\./\./\/\/

Defendants.

Submitted: November 27, 2017
Decided: December 1, 2017

ORDER

Upon Review of the Affidavit of Merit - Accepted

On November 22, 2017, Defendant Janice E. Tildon-Burton, M.D., and Janice
Tildon-Burton, M.D., P.A. moved to have the Court review Plaintiffs’ affidavit of

merit, in camera, to determine Whether it complies With 18 Del. C. § 6853(a)(1) and

(C)~l

 

1 18 Del. C. § 6853(d).

On November 27, 2017, Defendant Christiana Care Health Services, Inc.
(“CCHS”) moved to have the Court review Plaintiff`s’ affidavit of merit, in camera,
to determine whether it complies with 18 Del. C. § 6853(a)(1) and (c). Specifically,
CCHS asked the Court to determine whether the affidavit of merit gives an opinion
that there has been healthcare medical negligence by each defendant, including
CCHS’s agents, servants and employees CCHS also asked the Court to determine
whether the affidavit of merit gives an opinion that each breach by each defendant,
including CCHS’s agents, servants, and employees, proximately caused the injuries
alleged in the complaint

In Delaware, a healthcare negligence lawsuit must be filed with an affidavit
of merit, signed by an expert, and accompanied by the expert’s current curriculum
vitae.2 The expert must be licensed to practice medicine as of the affidavit’s date
and engaged in the same or similar field as the defendant in the three years
immediately preceding the alleged negligence3 The affidavit must state that
reasonable grounds exist to believe the defendant was negligent in a way that

proximately caused the plaintiffs injury.4 The statute’s requirements are minimal.

 

2 1a § 6853(3)(1).
3 ld. § 6853(¢).
4 ld.

Accordingly, an affidavit of merit tracking the statutory language complies with the

statute.5

After m camera review, the Court finds:

l.

2.

An expert signed the affidavit;

The affidavit was accompanied by a current curriculum vitae;

The expert is Board certified in Obstetrics & Gynecology and Maternal-
Fetal Medicine;

At the time the affidavit was sworn, the expert was engaged in the
teaching/academic side of medicine in the same field of medicine as
Defendants Janice E. Tildon-Burton, M.D. and CCHS, within the three
years preceding the alleged negligence;

The affidavit states that there are reasonable grounds to believe the
applicable standard of care was breached by each Defendant, including
Janice E. Tildon-Burton, M.D. and agents, servants, and employees of
CCHS; and

The expert states breaches of the standard of care proximately caused

Julia Grayce Acuna to be born dead.

 

5 See Dz`shmon v. Fucci, 32 A.3d 338, 342 (Del. 2011) (“In order to satisfy the prima facie burden,
an Affidavit of Merit must only contain an expert’s sworn statement that medical negligence
occurred, along with confirmation that he or she is qualified to proffer a medical opinion.”).

2

Considering the above, the Court finds that the affidavit of merit complies
with 18 Del. C. § 6853(a) and (c) as to Defendants Janice E. Tildon-Burton, M.D
and CCHS.

IT IS SO ORDERED.

Ml.%/

v Abl(§ail`l\'/[. LeGro€v, Judge

Original to Prothonotary

cc: Bradley J. Goewert, Esquire
Thomas J. Marcoz, Jr., Esquire
Richard Galperin, Esquire
Joshua H. Meyeroff, Esquire
Bartholomew J. Dalton, Esquire